     Case 2:15-cr-00106-MCE-CKD Document 84 Filed 01/04/21 Page 1 of 5


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                   No. 2:15-CR-00106-MCE
12                     Plaintiff,
13          v.                                    ORDER
14    CHRISTOPHER THOMAS KEGLER,
15                     Defendant.
16
           Defendant Christopher Thomas Kegler (“Defendant”) pled guilty to Possession
17
     with Intent to Distribute Methamphetamine in violation of 21 U.S.C. § 841(a)(1) and
18
     being a Felon in Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1). He was
19
     sentenced on April 20, 2017, to a prison term of two-hundred and ten (210) months.
20
     Presently before the Court is Defendant’s Motion to Vacate and/or Reduce Sentence.
21
     ECF No. 76. The Government opposes Defendant’s request. ECF No. 79. For the
22
     reasons that follow, his Motion is DENIED.
23
           Defendant contends that “extraordinary and compelling circumstances” exist such
24
     that his sentence should be reduced immediately to time served. Defendant has not
25
     demonstrated any such circumstances warrant release, and regardless release would be
26
     inappropriate in any event.
27
           “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes
28
                                                  1
     Case 2:15-cr-00106-MCE-CKD Document 84 Filed 01/04/21 Page 2 of 5


1    a final judgment’ and may not be modified by a district court except in limited
2    circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in original;
3    quoting 18 U.S.C. § 3582(b)). Those circumstances are delineated in 18 U.S.C.
4    § 3582(c). “Effective December 21, 2018, the First Step Act of 2018 amended 18 U.S.C.
5    § 3582(c)(1)(A) to permit an inmate, who satisfies certain statutorily mandated
6    administrative procedures, to file a motion with the district court for compassionate
7    release.” Riley v. United States, 2020 WL 1819838, at *5 (W.D. Wash. Apr. 10, 2020)
8    (citing 18 U.S.C. § 3582(c)(1)(A)). That statute now provides:
9                  (c) Modification of an imposed term of imprisonment.—
                   The court may not modify a term of imprisonment once it has
10                 been imposed except that—
11                 (1) in any case—
12                 (A) the court, upon motion of the Director of the Bureau of
                   Prisons [(“BOP”)], or upon motion of the defendant after the
13                 defendant has fully exhausted all administrative rights to
                   appeal a failure of the [BOP] to bring a motion on the
14                 defendant's behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant's facility,
15                 whichever is earlier, may reduce the term of imprisonment
                   (and may impose a term of probation or supervised release
16                 with or without conditions that does not exceed the unserved
                   portion of the original term of imprisonment), after considering
17                 the factors set forth in section 3553(a) to the extent that they
                   are applicable, if it finds that—
18
                   (i) extraordinary and compelling reasons warrant such a
19                 reduction;
20                 ....
21                 and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission . . . .
22
     18 U.S.C. § 3582(c)(1)(A)(i).
23
            “Thus, the First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly
24
     petition a district court for compassionate release, removing the BOP’s prior exclusive
25
     gatekeeper role for such motions.” Riley, 2020 WL 1819838, at *5. “The statute now
26
     provides the court with authority to reduce a sentence upon the motion of a defendant if
27
     three conditions are met: (1) the inmate has either exhausted his or her administrative
28
                                                   2
     Case 2:15-cr-00106-MCE-CKD Document 84 Filed 01/04/21 Page 3 of 5


1    appeal rights of BOP’s failure to bring such a motion on the inmate’s behalf or has
2    waited until 30 days after the applicable warden has received such a request; (2) the
3    inmate has established ‘extraordinary and compelling reasons’ for the requested
4    sentence reduction; and (3) the reduction is consistent with the Sentencing
5    Commission’s policy statement.” Id. (footnote omitted).
6           The starting point for the policy statement referenced in the third prong is United
7    States Sentencing Guidelines (“USSG”) § 1B1.13, which provides:
8                  [T]the court may reduce a term of imprisonment (and may
                   impose a term of supervised release with or without conditions
9                  that does not exceed the unserved portion of the original term
                   of imprisonment) if, after considering the factors set forth in 18
10                 U.S.C. § 3553(a), to the extent that they are applicable, the
                   court determines that--
11
                   (1)(A) Extraordinary and compelling reasons warrant the
12                 reduction; or
13                 (B) The defendant (i) is at least 70 years old; and (ii) has
                   served at least 30 years in prison pursuant to a sentence
14                 imposed under 18 U.S.C. § 3559(c) for the offense or offenses
                   for which the defendant is imprisoned;
15
                   (2) The defendant is not a danger to the safety of any other
16                 person or to the community, as provided in 18 U.S.C. §
                   3142(g); and
17
                   (3) The reduction is consistent with this policy statement.
18
            Since Defendant is less than 70 years old and was not sentenced pursuant to 18
19
     U.S.C. § 3559(c), he is only “entitled to relief if he demonstrates that (1) extraordinary
20
     and compelling reasons warrant a sentence reduction, (2) he is not a danger to the
21
     safety of others or the community, and (3) any requested reduction is consistent with the
22
     policy statement.” Riley, 2020 WL 1819838, at *6.
23
            “The Sentencing Commission’s application notes to this policy statement provide
24
     further guidance.” Id. Indeed, the notes explain that “extraordinary and compelling
25
     reasons” exist when:
26
                   (A) Medical Condition of the Defendant.
27
                          ....
28
                                                    3
     Case 2:15-cr-00106-MCE-CKD Document 84 Filed 01/04/21 Page 4 of 5


1                        (ii) The defendant is—
2                               (I) suffering from a serious physical or medical
                                condition,
3
                                (II) suffering from a serious functional or
4                               cognitive impairment, or
5                               (III) experiencing deteriorating physical or mental
                                health because of the aging process,
6
                                that substantially diminishes the ability of the
7                               defendant to provide self-care within the
                                environment of a correctional facility and from
8                               which he or she is not expected to recover.
9    U.S.S.G. § 1B1.13 cmt. n.1 (emphasis added).

10         Here, Defendant contends he suffers from serious physical or medical conditions

11   that make him particularly vulnerable to COVID-19 such that he qualifies for release.

12   The burden is on Defendant. United States v. Holden, 2020 WL 1673440, at *3 (D. Or.

13   Apr. 6, 2020). He has not met that burden here.

14         Not only has Defendant failed to show he suffers from any relevant physical or

15   medical conditions that might qualify him for release, the Court agrees with the

16   Government that such release would be inappropriate both under § 3553(a) and

17   because Defendant remains a danger to the community.

18         As the Government has aptly explained:

19                Kegler has a long criminal history involving violence, drugs,
                  alcohol and firearms. PSR-2 ¶¶ 31-37. Notably, Kegler was
20                convicted of three counts of federal bank robbery in 2003, but
                  he was linked to a total of six robberies. PSR-2 ¶ 34. For those
21                bank robberies, Kegler was sentenced to 57 months of
                  imprisonment.
22
                  But perhaps most alarming are the circumstances of the acts
23                for which Kegler is currently imprisoned. As is set forth above,
                  Kegler was caught with almost two pounds of
24                methamphetamine at an airport in 2013. After fleeing, Kegler
                  avoided capture for almost two years. He was eventually found
25                at a casino hotel-room, under the influence of drugs, using an
                  assumed name, and in possession of another three pounds of
26                methamphetamine and a stolen, loaded gun. PSR-1 ¶ 4-11;
                  PSR-2 ¶ 4-9.
27
     ECF No. 79 at 13. Given the foregoing, Defendant has not demonstrated he is no longer
28
                                                  4
     Case 2:15-cr-00106-MCE-CKD Document 84 Filed 01/04/21 Page 5 of 5


1    a danger to the community.
2          Nor do the § 3553(a) factors support release. Defendant has served only a
3    fraction of his sentence, a sentence that was sufficient but not greater than necessary at
4    the time it was imposed and that remains so now. Having found that Defendant is a
5    danger to the community and having considered all of the factors set forth in § 3553(a),
6    the Court thus concludes that release would be inappropriate. Defendant’s Motion to
7    Vacate and/or Reduce Sentence (ECF No. 76) is DENIED.
8          IT IS SO ORDERED.
9    Dated: December 30, 2020
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  5
